FILED
                             NOT FOR PUBLICATION                             JAN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 KULWINDER KAUR,                                  No. 07-70909

               Petitioner,                        Agency No. A072-679-233

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Kulwinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny the petition for review.

         The BIA did not abuse its discretion in denying Kaur’s motion to reopen

because the motion was filed three years after the BIA’s final removal order, see 8

C.F.R. § 1003.2(c)(2), and Kaur failed to present sufficient evidence of changed

circumstances in India to qualify for the regulatory exception to the time limit, see

8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED.




LR/Research                                2                                    07-70909